Latimer, Judge
(dissenting):
I dissent.
As I interpret the record in this case the convening authority concluded the accused should be separated from the service. As my associates point out, he was powerless to substitute an administrative discharge for the dismissal. Thus it is apparent he accomplished his intended result by the only judicial method available to him. However, as a matter of clemency he sought to soften the results of the separation by recommending to the authorities possessing power to do so that it be accomplished administratively. While I concede that United States v Russo, II USCMA 352, 29 CMR 168, changed the law, and that this Court’s decision was subsequent to the convening authority’s action in the case at bar, there is nothing in this record which indicates the reviewing officer contemplated punishment other than some form of separation. Accordingly, any knowledge concerning the convening authority’s powers of commutation imparted by United States v Russo, supra, which might permit retaining accused in the service, would have no effect on the reviewing authority’s desire to remove him from the rolls of the Army. For my further views on this subject, see my dissent in United States v Gebhard, 11 USCMA 765, 29 CMR 581.
Accordingly, I would affirm the decision of the board of review.